                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE STITCH FIX, INC. SECURITIES                 Case No. 18-cv-06208-JD
                                         LITIGATION
                                   8
                                                                                           ORDER RE MOTION TO DISMISS
                                   9
                                                                                           Re: Dkt. No. 93
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a securities class action against defendants Stitch Fix, Inc. and its CEO, Katrina

                                  14   Lake; CFO, Paul Yee; and COO, Mike C. Smith. Court-appointed lead plaintiff Ganesh

                                  15   Kasilingam filed a consolidated complaint on behalf of all purchasers of Stitch Fix common stock

                                  16   between June 8, 2018, and October 1, 2018. The complaint alleges that defendants made false and

                                  17   misleading statements in violation of Sections 10(b) and 20(a) of the Securities Exchange Act of

                                  18   1934, 15 U.S.C. §§ 78j(b), 78t(a), and Securities and Exchange Commission Rule 10b-5. Dkt. No.

                                  19   92. Defendants moved to dismiss the complaint for failure to state a claim, citing the Private

                                  20   Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4, and Rules 8, 9(b) and

                                  21   12(b)(6) of the Federal Rules of Civil Procedure. Dkt. No. 93. The motion is granted with leave

                                  22   to amend.

                                  23                                            BACKGROUND

                                  24          As alleged in the consolidated complaint, Stitch Fix is an online retail fashion subscription

                                  25   service. Dkt. No. 92 ¶ 2. Co-founded by defendant Lake and a partner in 2011, the company went

                                  26   public in November 2017, and it bills itself on its website as “the world’s leading online personal

                                  27   styling service.” Id. ¶¶ 23, 25. The company’s business model starts with the clothing, shoes and

                                  28   accessories that the company buys from other manufacturers or makes itself. Id. ¶ 24. Stitch Fix
                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 2 of 9




                                   1   curates these items into personalized shipments to customers that are called a “Fix.” Id. ¶¶ 24, 26.

                                   2   Customers can try on the items in their Fix, buy what they like, and return the rest. They are

                                   3   incentivized to buy all the items in their shipment with a 25% discount that is applied only if the

                                   4   entire Fix is accepted. Id. ¶ 24. This business model is said to allow Stitch Fix to collect “troves

                                   5   of information about its clients’ clothing sizes, style preferences and purchasing habits,” and Stitch

                                   6   Fix “boasts” of personalizing Fix deliveries “through the combination of data science and human

                                   7   judgment.” Id. ¶ 3.

                                   8           The complaint alleges that “[f]or subscription businesses like Stitch Fix, the most

                                   9   important business metric to investors is the number and growth rate of its ‘active clients.’” Id.

                                  10   ¶ 26. For Stitch Fix, an “active client” means “a client who checked out [i.e., decided to keep all

                                  11   or part of] a Fix in the preceding 12-month period.” Id. Stitch Fix’s active client growth has been

                                  12   substantial, from 261,000 in Fiscal Year (FY) 2014, to 2,194,000 active clients in FY 2017. Id.
Northern District of California
 United States District Court




                                  13   ¶ 29. The company “had continued to add more than 100,000 active client[s] in each quarter since

                                  14   2Q17 through 2Q18. Id. These client increases were initially fueled by “years of organic

                                  15   growth,” and then by advertising campaigns on TV, which were first launched in 2017 and

                                  16   became an “integral tool in continuing to drive the Company’s active client growth as it matured.”

                                  17   Id. ¶ 33.

                                  18           The complaint focuses on two main events. For 10 of the 13 weeks during 4Q18, Stitch

                                  19   Fix suspended its national TV advertising, an action it disclosed in a shareholder letter made

                                  20   available on the company’s website on October 1, 2018. Id. ¶¶ 11, 61. Stitch Fix also reported

                                  21   4Q18 financial results on October 1, 2018, which showed “the number of active clients remaining

                                  22   essentially flat for the quarter,” falling “far short of expectations.” Id. ¶ 11. “Sequential active

                                  23   client growth had plummeted by 70%, from 180,000 new additions in 3Q18 to just 54,000 in

                                  24   4Q18, the lowest of any prior reported quarter in the Company’s history.” Id. By close of trading

                                  25   the next day, Stitch Fix’s stock price had dropped by more than 35%. Id. ¶ 12.

                                  26           The complaint challenges six statements made on June 7 and 8, 2018, as false and

                                  27   misleading. Id. ¶¶ 37-42 & Ex. A. In those statements, defendants are alleged to have “materially

                                  28   misrepresented that: the Company was continuing to experience active client growth -- the core
                                                                                          2
                                            Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 3 of 9




                                   1   metric indicating the Company’s health and performance -- without disclosing that active client

                                   2   growth had, in truth, nearly ground to a halt by the time of the statements; and that the Company’s

                                   3   marketing efforts continued to include a television advertising campaign, when, in truth, the

                                   4   Company had ceased its national advertising campaign by the time of the statements.” Id. ¶ 36.

                                   5          Defendants group the statements into two categories: (1) statements about Stitch Fix’s

                                   6   “television advertising and expected marketing expenses,” and (2) statements about “active client

                                   7   growth.” Dkt. No. 93. Defendants say the complaint must be dismissed because it does not

                                   8   adequately plead falsity, scienter or loss causation for any of the six statements. Id.

                                   9                                               DISCUSSION

                                  10   I.     LEGAL STANDARDS
                                  11          Under well-established standards, a complaint must provide “a short and plain statement of

                                  12   the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), including “enough
Northern District of California
 United States District Court




                                  13   facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  14   544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  15   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  16   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The

                                  17   plausibility analysis is “context-specific” and not only invites, but “requires the reviewing court to

                                  18   draw on its judicial experience and common sense.” Id. at 679.

                                  19          These basic pleading obligations are supplemented by rules specific to securities fraud

                                  20   cases. The circumstances constituting the alleged fraud must be stated with particularity under

                                  21   Federal Rule of Civil Procedure 9(b). See Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d

                                  22   598, 604 (9th Cir. 2014). In addition, pursuant to the PSLRA, the complaint must “specify each

                                  23   statement alleged to have been misleading, [and] the reason or reasons why the statement is

                                  24   misleading.” 15 U.S.C. § 78u-4(b)(1). For each alleged misstatement or omission, the complaint

                                  25   must also “state with particularity facts giving rise to a strong inference that the defendant acted

                                  26   with the required state of mind.” Id. § 78u-4(b)(2)(A).

                                  27          “To plead a claim under Section 10(b) and Rule 10b-5, [plaintiff] must allege: (1) a

                                  28   material misrepresentation or omission; (2) scienter; (3) a connection between the
                                                                                          3
                                             Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 4 of 9




                                   1   misrepresentation or omission and the purchase or sale of a security; (4) reliance; (5) economic

                                   2   loss; and (6) loss causation.” Or. Pub. Emps. Ret. Fund., 774 F.3d at 603 (citing Stoneridge Inv.

                                   3   Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 157 (2008)). Here, defendants contest

                                   4   only elements (3) through (5): falsity, scienter, and loss causation.

                                   5   II.     SECTION 10(B) AND RULE 10B-5 CLAIM

                                   6           The Court’s task in deciding whether to dismiss vel non was made considerably more

                                   7   difficult by incongruities between the complaint and plaintiff’s opposition brief. Plaintiff’s brief

                                   8   backs away from many of the statements that were alleged to have been false and misleading in

                                   9   the consolidated complaint and its attached chart. For example, Statement No. 4 in plaintiff’s

                                  10   chart contains this language by defendant Yee which plaintiff emphasized: “And we’re really

                                  11   pleased with efficiencies we’ve seen with our marketing spend to attract new clients . . . .” Dkt.

                                  12   No. 92-1. But plaintiff’s opposition brief states that “[t]he Complaint does not assert that the
Northern District of California
 United States District Court




                                  13   opinion portion of Defendant Yee’s representation -- that Defendants were ‘really pleased’ -- is

                                  14   actionable.” Dkt. No. 96 at 6 n.6.

                                  15           To make matters worse, plaintiff’s chart contains several instances of italicized and bolded

                                  16   language in which defendants reported that Stitch Fix’s 3Q18 results showed a 30% year-over-

                                  17   year growth rate in its active clients. See, e.g., Dkt. No. 92-1, Statement No. 1 (“Highlights [for

                                  18   Stitch Fix’s third quarter of fiscal year 2018] include delivering: Active clients of 2.7 million, an

                                  19   increase of 30% year over year”; and “we grew our active client count to 2.7 million, an increase

                                  20   of 30% year-over-year”); Statement No. 3 (“The 30% year-over-year growth we’ve seen in active

                                  21   client count is the result of these efforts”); Statement No. 4 (“we grew active clients by 30%

                                  22   year-over-year”). But plaintiff’s opposition brief says that “[t]he Complaint does not allege that

                                  23   [the] historical fact” -- of the “30% year-over-year increase in active client growth for 3Q18” --

                                  24   “was false.” Dkt. No. 96 at 7. Rather, plaintiff says he is challenging only the “misleading

                                  25   qualitative analysis of the 30% year-over-year increase that indicated it was not just historic but

                                  26   remained ongoing,” e.g., that the 30% active client growth “demonstrate[s] Stitch Fix’s continued

                                  27   positive momentum.” Id. (quoting Compl. ¶ 37).

                                  28
                                                                                         4
                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 5 of 9




                                   1          This moving-target theory of pleading is a far way from the short and plain statement

                                   2   Rule 8 demands, and does not give defendants fair notice of the allegations for which they are

                                   3   called to account. These circumstances are enough in themselves to require dismissal.

                                   4          For the sake of completeness, and with an eye toward possible amendment by plaintiff, the

                                   5   Court also concludes that the complaint fails to adequately plead falsity. The Court declines to

                                   6   reach at this time the issues of scienter or loss causation.

                                   7          To frame the falsity discussion, plaintiff uses the same grouping as defendants for his six

                                   8   challenged statements, addressing them as relating either to “TV advertising” or to “active client

                                   9   growth.” Dkt. No. 96. The Court will address them in the same way.

                                  10          A.      Statements re Television Advertising
                                  11          Defendants say that plaintiff has failed to adequately plead falsity for the statements

                                  12   relating to television advertising. Dkt. No. 93 at 7-8. To plead falsity under the PSLRA, plaintiff
Northern District of California
 United States District Court




                                  13   must “specify each statement alleged to have been misleading, [and] the reason or reasons why the

                                  14   statement is misleading.” 15 U.S.C. § 78u-4(b)(1). A public statement is only “misleading if it

                                  15   would give a reasonable investor the impression of a state of affairs that differs in a material way

                                  16   from the one that actually exists.” Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 985 (9th

                                  17   Cir. 2008) (citing Brody v. Transitional Hospitals Corp., 280 F.3d 997, 1006 (9th Cir. 2002))

                                  18   (quotations omitted).

                                  19          For the state of affairs that “actually existed,” plaintiff alleges that, as later disclosed in a

                                  20   shareholder letter, Stitch Fix ran a 10-week “TV incrementality test” during 4Q18, “during which

                                  21   [Stitch Fix] temporarily ceased [its] national TV campaign for 10 weeks to measure the channel’s

                                  22   efficacy.” Dkt. No. 92 ¶ 61. Even accepting this as true, it does not contradict or undermine any

                                  23   of Stitch Fix’s challenged statements -- none of them amounted to a representation that national

                                  24   TV advertising was ongoing. For example, defendant Lake is alleged to have stated in a Q318

                                  25   earnings conference call on June 7, 2018, that “[t]he 30% year-over-year growth we’ve seen in

                                  26   active client count is the result of these efforts, efficiently leveraging our performance, marketing

                                  27   capabilities and increasing our brand awareness.” Dkt. No. 92-1, Statement No. 3. Lake’s

                                  28   reference to “leveraging . . . marketing capabilities” is vague, to say the least, and bears no
                                                                                           5
                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 6 of 9




                                   1   apparent connection to whether Stitch Fix was running national TV campaigns as of June 7, 2018.

                                   2   In addition, taken as a whole and viewed in context, Lake’s statement is directed to prior

                                   3   marketing efforts which contributed to the Q318 results.

                                   4          While other statements challenged by plaintiff are mildly closer to addressing ongoing

                                   5   efforts and future plans, they too are still not specific enough to national television campaigns to

                                   6   have been made misleading because of Stitch Fix’s “dark test” in 4Q18. Plaintiff points to the

                                   7   statement in Stitch Fix’s June 7, 2018 shareholder letter that stated: “Advertising. We continue

                                   8   to make strategic and measured marketing investments designed to achieve near-term payback.

                                   9   . . . Advertising expenses include the costs associated with the production of advertising,

                                  10   television, radio and online advertising.” Dkt. No. 92-1, Statement No. 2. This statement did not

                                  11   contain any representation that national television advertising was ongoing at the time the

                                  12   statement was made. It expressly made reference not just to television but also to “radio and
Northern District of California
 United States District Court




                                  13   online advertising,” and even as to television advertising, plaintiff does not dispute that “Stitch Fix

                                  14   continued to run some local television advertising during 4Q18.” Dkt. No. 96 at 5. Plaintiff

                                  15   complains that “the first time Defendants even distinguished national from local advertising was

                                  16   during the October 1, 2018 disclosure that national television advertising had been halted for 10 of

                                  17   13 weeks in 4Q18.” Id. But this misunderstands plaintiff’s burden. Defendants did not have any

                                  18   obligation to specify whether they were talking about national or local television advertising, and

                                  19   plaintiff does not assert otherwise. As a plaintiff alleging that defendants committed securities

                                  20   fraud, it is plaintiff’s burden to plead why, against those facts, defendants’ more general, earlier

                                  21   statements about television advertising became misleading because it turned out Stitch Fix had

                                  22   paused national television advertising only, for a period of 10 weeks. Plaintiff’s current complaint

                                  23   fails to meet that burden.

                                  24          The other advertising-related statements challenged by plaintiff were even less specific:

                                  25      •   We expect to continue to make significant marketing investments to grow our
                                              business. We currently utilize both digital and offline channels to attract new
                                  26          visitors to our website or mobile app and subsequently convert them into clients.
                                              Our current marketing efforts include client referrals, affiliate programs,
                                  27          partnerships, display advertising, television, print, radio, video, content, direct mail,
                                              social media, email, mobile “push” communications, search engine optimization
                                  28          and keyword search campaigns.

                                                                                          6
                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 7 of 9




                                   1      •   Starting in calendar year 2017, we began to increase our paid marketing
                                              expenses by investing more in digital marketing and launching our first television
                                   2          advertising campaigns. We expect to increase our spending on these and other
                                              paid marketing channels in the future and cannot be certain that these efforts will
                                   3          yield more clients or be cost-effective.
                                   4   Dkt. No. 92-1, Statement Nos. 5 & 6 (from Stitch Fix Q318 Form 10-Q). The selective emphases

                                   5   here were made by plaintiff, who argues that “[c]ontrary to Defendants’ representations, the

                                   6   Company’s current marketing efforts did not include television advertising.” Id. But when read

                                   7   as a whole and viewed in context, the statements cannot be characterized as “representations” that

                                   8   Stitch Fix was currently engaged in national television advertising. Even the statement that the

                                   9   company “expect[ed] to increase” its spending on television advertising campaigns “in the future”

                                  10   is not inconsistent with running a temporary incrementality test to assess the efficacy of Stitch

                                  11   Fix’s national TV campaign. Plaintiff acknowledges, as he must, that “there is nothing wrong

                                  12   with Defendants’ decision to test television advertising efficacy.” Dkt. No. 96 at 1.
Northern District of California
 United States District Court




                                  13          B.      Statements re Active Client Growth

                                  14          The challenged statements about active client growth also fail on the element of falsity. As

                                  15   discussed, plaintiff now abandons many of those statements he had highlighted in his complaint

                                  16   that purely reported the historical fact that Stitch Fix had experienced a “30% year-over-year

                                  17   increase in active client growth for 3Q18.” Dkt. No. 96 at 7. Rather, plaintiff says he is

                                  18   challenging only these statements: “the 30% active client growth ‘demonstrate[s] Stitch Fix’s

                                  19   continued positive momentum’ ([Compl.] ¶ 37); ‘leveraging our performance, marketing

                                  20   capabilities and increasing our brand awareness’ (¶ 39); and it reflecting [sic] ‘efficiencies we’ve

                                  21   seen with our marketing spend to attract new clients’ (¶ 40).” Dkt. No. 96 at 7. Plaintiff argues

                                  22   that “[e]ach of these were material misrepresentations and omissions because they gave the market

                                  23   the impression that active client growth continued as of June 7, 2018.” Id.

                                  24          The problems for plaintiff are manifold. The latter two statements, or rather snippets of

                                  25   statements, relating to “marketing capabilities” and “efficiencies” are a non sequitur from the rate

                                  26   of active client growth at the time of those statements. The first statement about “continued

                                  27   positive momentum” also, when read in context, was clearly an observation about 3Q18.

                                  28   Defendants’ statement was that “[o]ur third quarter results demonstrate continued positive
                                                                                         7
                                           Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 8 of 9




                                   1   momentum for Stitch Fix and the power of our unique ability to deliver personalized service at

                                   2   scale.” Dkt. No. 92-1, Statement No. 1. This was an observation about what “[o]ur third quarter

                                   3   results demonstrate,” and not a contemporaneous note about how the company was doing as of the

                                   4   time of the statement.

                                   5          Plaintiff has also failed to sufficiently allege the “state of affairs” as it “actually exist[ed]”

                                   6   on the issue of active client growth as of June 7 and 8, 2018, when defendants’ challenged

                                   7   statements were made. Berson, 527 F.3d at 985. Plaintiff alleges: “Defendants failed to disclose

                                   8   that Stitch Fix’s active client growth had nearly halted by the time they made the statements on

                                   9   June 7 and 8, 2018. The misrepresentations were made almost halfway through 4Q18, which

                                  10   commenced on April 29, 2018, and would continue through July 28, 2018. When Defendants

                                  11   reported 4Q18’s results in October 2018, they revealed that the Company’s active client growth

                                  12   grew only 2% sequentially in 4Q18, with only 54,000 active clients added during the entirety of
Northern District of California
 United States District Court




                                  13   the quarter.” Dkt. No. 92-1, Statement Nos. 1-4 (“Reasons Why False & Misleading When

                                  14   Made”). Those allegations are strikingly vague, and contain no direct allegations about what

                                  15   active client growth was as of June 7 and 8, 2018, other than that it had “nearly halted.” That

                                  16   lacks the specificity required under the PSLRA.

                                  17          None of the challenged statements can be read to have given the “false impression”

                                  18   plaintiff ascribes to them. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1013 (9th Cir.

                                  19   2018). A reasonable investor would not have had the mistaken impression from these statements

                                  20   that Stitch Fix must have been engaged in a national television advertising campaign on the two

                                  21   days the statements were made, or that active client growth must have been at some unspecified

                                  22   measure on those days. Because the Court finds the element of falsity to be lacking for the active

                                  23   client growth statements too, the scienter and loss causation arguments for these statements are

                                  24   also deferred.1

                                  25

                                  26
                                  27
                                       1
                                         The Court finds that the adequacy of plaintiff’s pleading can be determined in this instance
                                       without reference to the documents incorporated by reference into the complaint, and so
                                  28   terminates as moot defendants’ two requests for judicial notice, Dkt. Nos. 94, 99, and plaintiff’s
                                       objection to defendants’ reply evidence, Dkt. No. 102.
                                                                                         8
                                              Case 3:18-cv-06208-JD Document 109 Filed 09/30/20 Page 9 of 9




                                   1   III.     SECTION 20(A) CLAIM

                                   2            To establish controlling person liability under Section 20(a), the plaintiff “must show that a

                                   3   primary violation was committed and that the defendant directly or indirectly controlled the

                                   4   violator.” Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d 1151, 1161 (9th Cir. 1996)

                                   5   (quotations omitted). Since plaintiff has not adequately pled a violation of Section 10(b) and Rule

                                   6   10b-5, plaintiff’s claim under Section 20(a) must also be dismissed. See Or. Pub. Emps. Ret.

                                   7   Fund, 774 F.3d at 610.

                                   8                                              CONCLUSION

                                   9            The motion to dismiss is granted, and the consolidated complaint is dismissed with leave to

                                  10   amend. An amended complaint may be filed by October 29, 2020. It may not add new claims or

                                  11   defendants without express leave of Court, and it must attach plaintiff’s securities fraud allegations

                                  12   in chart form and in a manner that accurately reflects his actual allegations and theories of fraud
Northern District of California
 United States District Court




                                  13   against defendants. See Dkt. No. 80 at 5.

                                  14            IT IS SO ORDERED.

                                  15   Dated: September 30, 2020

                                  16

                                  17
                                                                                                      JAMES DONATO
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
